NUMBER 13-22-00112-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


KENNETH WARREN RIEDEL,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 25th District Court
                        of Gonzales County, Texas.


                                       ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Before the Court is appellant’s pro se motion for access to the appellate record.

On September 9, 2022, appellant’s counsel filed an Anders brief, and appellant has been

unable to examine the record in order to file a pro se brief. See Anders v. California, 386

U.S. 738, 744 (1967).

      Accordingly, we grant appellant’s motion. We order the trial court to ensure that
appellant has the opportunity to fully examine the appellate record on or before thirty days

from the date of this order. We further order the trial court to notify this Court as to the

date upon which the appellate record was made available to appellant. See Kelly v. State,

436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

       Appellant shall have thirty (30) days from the day the appellate record is first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.



                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
20th day of October, 2022.




                                             2